Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference KR 102180857 to Lee.   Lee discloses, Fig. 3 for example, a walkway bracket of a formwork system, comprising:
	a horizontal member 12; and
	a diagonal member 15 coupled to the horizontal member via a coupling point, (e.g., 20), the horizontal member and the diagonal member each being connected to one or more rails of the formwork system via a clamp 20 (which can and may be coupled to a rail or rails of a formwork), wherein the clamp comprises a screw mechanism for securing the clamp to the rails. The bracket of Lee can and may be coupled to one or more rails of a formwork system thus, Lee serving to read upon the language of claim 16. 
As for claim 17, the diagonal member 15 includes a pipe brace attachment point, (e.g., 13/20).
As for claim 18, wherein the one or more rails include a vertical rail. The bracket of Lee can and may be coupled to one or more vertical rails, (e.g., 200), of a formwork system thus, Lee serving to read upon the language of claim 18. 
As for claim 19, wherein the one or more rails include horizontal rails. The bracket of Lee can and may be coupled to one or more horizontal rails of a formwork system thus, Lee serving to read upon the language of claim 19. 
As for claim 20, a vertical support member 14 is coupled to the horizontal member and the diagonal member.

Response to Arguments
Applicant's arguments filed August 24, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                /MICHAEL SAFAVI/                                                                           Primary Examiner, Art Unit 3631                                                                                                                             
MS
September 15 2022